DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1, 3 – 13, and 15 - 24 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 13, and 15 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fushie et al. (U.S. Patent No. 6,339,197).
Regarding claim 1, in Figure 1, Fushie discloses a component carrier, comprising: a glass core (2) having a first main surface (top surface of layer 2) and a second main surface (bottom surface of layer 2); a first electrically insulating layer structure (4a, 4b) applied on the first main surface of the glass core; a first electrically conductive layer structure (5a, 5b) applied on the first electrically insulating layer structure; and at least one inner hole (3) extending through the glass core and the first electrically insulating layer structure and the first electrically conductive layer structure, wherein the glass core is a central layer of the component carrier (Figure 1).
Regarding claim 3, Fushie discloses wherein the glass core has at least one lateral side connecting the first and second main surfaces, wherein the lateral side is at least partly covered by the first electrically insulating layer structure (Figure 1).
Regarding claim 4, Fushie discloses wherein the first electrically insulating layer structure and the first electrically conductive layer structure together are formed by a first resin coated copper foil (Figure 1).
Regarding claim 5, Fushie discloses a second electrically insulating layer structure applied on the second main surface of the glass core; and a second electrically conductive layer structure applied on the second electrically insulating layer structure (Figure 1).
Regarding claim 6, Fushie discloses a first further electrically insulating layer structure applied or laminated on the first electrically conductive layer structure and the at least one inner hole (Figure 1).
Regarding claim 7, Fushie discloses a first further electrically conductive layer structure applied on the first further electrically insulating layer structure (Figure 1).
Regarding claim 8, Fushie discloses wherein the at least one inner hole is, along its axis, partly covered by an electrically insulating plugging material or a magnetic paste (Figure 1).
Regarding claim 9, Fushie discloses a support layer or a temporary carrier; a cavity within the glass core, the first electrically insulating layer structure and the first electrically conductive layer structure, wherein a bottom of the cavity is defined by the support layer or the temporary carrier; and a component arranged on the bottom within the cavity (Figure 1).
Regarding claim 10, Fushie discloses wherein the glass core comprises at least two glass panels which are connected to each other by an intermediate electrically insulating layer structure therebetween (Figure 1).
Regarding claim 11, Fushie discloses wherein the component carrier has a symmetric layer stackup with respect to the glass core, wherein the symmetric layer stackup includes a symmetric arrangement of at least one of the first electrically insulating layer structure, the first electrically conductive layer structure, the at least one inner hole, the first further electrically insulating layer structure and the first further electrically conductive layer structure (Figure 1).
Regarding claim 12, Fushie discloses at least one of the following features: the component carrier comprises at least one component being surface mounted on and/or embedded in the component carrier, wherein the at least one component is in particular selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, magnesium and tungsten; wherein at least one of the electrically insulating layer structure comprises at least one of the group consisting of reinforced or non-reinforced resin, epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester resin, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier (Figure 1).
Regarding claim 13, in Figure 1, Fushie discloses a method for manufacturing a component carrier, comprising: providing a resin-free glass core (2) having a first main surface (top surface of layer 2) and a second main surface (bottom surface of layer 2); applying a first electrically insulating layer structure (4a, 4b) on the first main surface of the resin-free glass core; applying a first electrically conductive layer structure (5a, 5b) on the first electrically insulating layer structure; and providing at least one inner hole (3) extending through the resin-free glass core, the first electrically insulating layer structure and the first electrically conductive layer structure by laser drilling or mechanical drilling or by wet and/or dry etching (col. 16, lines 11 - 12).
Regarding claim 15, Fushie discloses wherein the resin-free glass core has at least one lateral side connecting the first and second main surfaces, wherein the lateral side is at least partly covered by the first electrically insulating layer structure (Figure 1).
Regarding claim 16, Fushie discloses wherein the first electrically insulating layer structure and the first electrically conductive layer structure together are formed by a first resin coated copper foil (Figure 1).
Regarding claim 17, Fushie discloses wherein a second electrically insulating layer structure is applied on the second main surface of the resin-free glass core and a second electrically conductive layer structure is applied on the second electrically insulating layer structure; or a release layer is applied on the second main surface of the resin-free glass core or on another surface of the component carrier (Figure 1).
Regarding claim 18, Fushie discloses applying or laminating a first further electrically insulating layer structure on the first electrically conductive layer structure and the at least one inner hole; and forming an outer hole through the first further electrically insulating layer structure corresponding to the at least one inner hole by laser drilling or mechanical drilling or by wet and/or dry etching (Figure 1).
Regarding claim 19, Fushie discloses applying a first further electrically conductive layer structure on the first further electrically insulating layer structure (Figure 1).
Regarding claim 20, Fushie discloses wherein covering the at least one inner hole, along its axis, partly by an electrically insulating plugging material or a magnetic paste (Figure 1).
Regarding claim 21, Fushie discloses forming a component hole in the resin-free glass core, the first electrically insulating layer structure and the first electrically conductive layer structure; connecting a support layer or a temporary carrier to a stack comprising the resin-free glass core, the first electrically insulating layer structure and the first electrically conductive layer structure so that a cavity is formed, wherein a bottom of the cavity is defined by the support layer or the temporary carrier; and arranging a component on the bottom within the cavity (Figure 1).
Regarding claim 22, Fushie discloses wherein the resin-free glass core is formed by at least two glass panels which are connected to each other by an intermediate electrically insulating layer structure therebetween (Figure 1).
Regarding claim 23, Fushie discloses wherein the component carrier is formed to have a symmetric layer stackup with respect to the resin-free glass core, wherein the symmetric layer stackup includes a symmetric provision of at least one of the first electrically insulating layer structure, the first electrically conductive layer structure, the at least one inner hole, the first further electrically insulating layer structure and the first further electrically conductive layer structure (Figure 1).
Regarding claim 24, Fushie discloses the following substeps: arranging the resin-free glass core in an insulating frame; arranging the first resin coated copper foil on the first main surface of the resin-free glass core and the insulating frame; arranging a second resin coated copper foil on the second main surface of the resin-free glass core and the insulating frame; laminating the first and second resin coated copper foils to obtain an intermediate stack; and trimming the intermediate stack at its circumference (Figure 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847